George, J.
Harrell filed his petition for a rule against Smith, an attorney at law, upon the allegation that the attorney had charged and retained as a fee one half of $2,500, collected in certain litigation for Harrell; that the amount thus retained was unreasonable, there being no agreement fixing the amount to be paid the attorney, and that $250 was a reasonable fee for the services rendered. The petition was duly answered, and the attorney claimed an express contract for fees, executed both by Harrell and an alleged copartner, the action in which the recovery was had being a joint suit in behalf of Harrell and another; that Harrell ratified the contract for fees made by his alleged copartner with the attorney; and that in the absence of agreement the amount retained by him was authorized by the services actually rendered. The answer was traversed, the issues were submitted to a jury, and a verdict for the petitioner, for $416.66 principal, was returned. The defendant’s motion for a new trial was overruled, and he excepts.
The evidence was in conflict, and, upon certain features of the case, strongly supported the contentions of the plaintiff in error. The verdict is not, however, without evidence to support it, and this court can not interfere. Five excerpts from the charge of the court are excepted to generally, and, under repeated rulings of this court and of the Supreme Court, if these charges state propositions of law which are in the abstract correct, we will not, on such an assignment of error, consider whether they are appropriate in the case. Not one of the charges complained of contains an incorrect statement of law. There are seven grounds in the *370motion complaining of the failure to give certain instructions of law. It nowhere appears that any request, either oral or written, was made for these instructions or any one of them. So far as they were pertinent to the issues made by the evidence, they were sufficiently covered by instructions given.
One exception to the admission of evidence is insisted upon. It appears that the court allowed a witness to say what amount, in his opinion, would be reasonable compensation for the services rendered by the attorney, based upon facts hypothetically stated. The objection to this evidence was upon the ground that “the hypothesis is not based on the facts proven.” On careful examination of the evidence, we think the question propounded was based upon the material facts proved‘in the case.
The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Wade, O. J., and Luke, J., concur.